Harwell, J.,
concurring specially. Inasmuch, as Ileartsill filed no plea, the writer would hold, as an original proposition, that the verdict, “We, 'the jury, find in favor of the defendants,” under the pleadings and the issues submitted by the charge of the court, was a verdict in favor of the four defendants only who filed pleas, and should not be construed as a verdict for Ileartsill, who filed no plea, and that the plaintiff would be entitled on motion to have judgment entered nunc pro tunó in its favor against Ileartsill. But the plaintiff seems to be concluded on this question by the judgment of this court when this case was here before. Bank of Dalton v. Clark, 19 Ga. App. 729 (92 S. E. 40). In holding that Ileartsill was a necessary party defendant and that he should have been served with the bill of exceptions, this court necessarily held, it seems to the writer, that the verdict was one in favor of Heart-sill. In fact this court said'in the opinion: “While Ileartsill has no judgment (based on that verdict) in his favor, he has nevertheless the verdict itself. As one of the five defendants he has an undivided fifth interest in the verdict and in upholding it, and as long as that verdict stands he is protected from any further attack on the part of the plaintiff in error.” That being the case, the motion of the plaintiff to enter up judgment nunc pro tunc in its favor against Ileartsill and to set aside the verdict was properly dismissed by the court.